Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cepuran (US 2016/0321080).
Regarding claim 1, Cepuran teaches a method, comprising: powering, by a transport, one or more critical components; running, by the transport, a first set of applications on the one or more critical components; (see Cepuran at [0009] in conjunction with Fig. 1 which depicts a vehicle 24 equipped with a vehicle infotainment system (VIS) 30; Examiner maps the vehicle 24 to the recited transport.  Also, see Cepuran at [0026] which discloses a method 200 of performing an adaptive boot sequence of the vehicle infotainment unit (VIS) 30 when the vehicle is powered ON, that the adaptive boot sequence enables one function of the VIS 30 to be initiated or loaded prior to other functions at vehicle start-up, and that in some implementations, this is the last-used function prior to the vehicle being powered OFF or down in a previous ignition cycle; see Cepuran at [0028] which discloses that the power ON condition may be detected at the ignition module 40, via VIS 30 (e.g., when a power-up signal is received, e.g., from an engine control module or the like in vehicle 24), or via any other vehicle device when the vehicle engine is initiated.  Examiner maps the engine control module to one of the one or more critical components.  Examiner notes that the engine control module generates the power-up signal by way of running an application.  Examiner maps the application run by the engine control module to a first set of applications on the one or more critical components.  
responsive to a dependency of one or more noncritical components on the one or more critical components: powering, by the transport, the one or more noncritical components; (See Cepuran at [0028] which discloses that the power ON condition may be detected at the ignition module 40, via VIS 30 (e.g., when a power-up signal is received, e.g., from an engine control module or the like in vehicle 24), or via any other vehicle device when the vehicle engine is initiated.  Also, Cepuran at [0028] discloses that when the ignition module 40 or other vehicle device detects the power ON condition, it may communicate this to VIS 30 via a communication signal.  Examiner notes that the VIS is dependent on the ignition module 40 and that the ignition module 40 is dependent on the engine control module which outputs the power-up signal.  Examiner notes that the vehicle infotainment system (VIS) corresponds to one of the one or more critical components.  Cepuran at [0028] further discloses that the VIS 30 detects this start-up.)
and running, by the transport, a second set of applications on the one or more noncritical components (See Cepuran at [0029] which discloses that a default boot sequence may be performed by VIS 30 and that this default boot sequence may include loading each of the various VIS 30 functionalities which enable content data 49 to be provided to the vehicle users, such as satellite radio function and an AM radio function, an FM radio function, an auxiliary input function, an application service provider (ASP) receiving function (e.g. via telematics unit 44), one or more SRWC transceiving functions, and a GPS receiving function).  Cepuran at [0029] further discloses that the default boot sequence may load these content data functions in a predetermined order (e.g., set by the manufacturer or by an authorized service person, such as at a vehicle service center or facility), and this order may occur each time the vehicle power ON condition is determined.  Examiner maps the various VIS functionalities (e.g., satellite radio function, AM radio function, an FM radio function, an auxiliary input function, an application service provider (ASP) receiving function (e.g. via telematics unit 44), one or more SRWC transceiving functions, and a GPS receiving function to a second set of applications.)
Regarding claim 2, Cepuran teaches the method of claim 1, wherein a highest priority of the second set of applications are run while a lowest priority of the first set of applications are run (See Cepuran at [0028]; Examiner noted that the engine control module generates the power-up signal by way of running an application.  Examiner mapped the application run by the engine control module to a first set of applications on the one or more critical components.  Examiner maps the application run by the engine control module to the lowest priority of the first set of applications.  Also, see Cepuran at [0029]; Examiner mapped the various VIS functionalities (e.g., satellite radio function, AM radio function, an FM radio function, an auxiliary input function, an application service provider (ASP) receiving function (e.g. via telematics unit 44), one or more SRWC transceiving functions, and a GPS receiving function to a second set of applications.  Examiner maps the various VIS functionalities to the highest priority of the second set of applications.  Examiner notes that it is foreseeable that certain functionalities may be run at different times based on the vehicle user’s preferences and that one or more of the VIS functionalities which are run may correspond to the highest priority of the second set of applications.)
  Regarding claim 3, Cepuran teaches the method of claim 1, wherein the first set of applications are based on one or more occupants of the transport (see Cepuran at [0028] which discloses a power-up signal being received from an engine control module as a result of the vehicle engine being initiated.  Cepuran at [0016] discloses that the ignition module may be adapted for use with a vehicle key or a starting switch and that the module may be coupled to the vehicle engine, and that the ignition module may serve to actuate an ignition sequence or command for the vehicle 24.  Examiner notes that use of a vehicle key or starting switch corresponds to running a first set of applications based on one or more occupants of the transport since an occupant turns the key or presses the starting switch to cause the engine control module to output the power-up signal.  Examiner previously mapped the application run by the engine control module to a first set of applications on the one or more critical components.)
and wherein the second set of applications are based on a destination of the transport (see Cepuran at [0019] which discloses that the GPS module 46 may receive radio signals from one or more GPS satellites and using these signals, may determine vehicle position and that this determination may be used, at least in part, to provide navigation and other position-related services to a vehicle user (e.g., the driver).  Further Cepuran at [0019] further discloses that in at least one embodiment, content data received via the GPS module 46 is provided to the VIS 30 and displayed to the user as navigation or map data.  Also, see Cepuran at [0029] which discloses that one of the VIS functionalities includes a GPS receiving function.  Examiner maps the GPS receiving function to one of the second set of applications based on a destination of the transport.)
Claims 8-10 are directed toward a system that performs the steps recited in the methods of claims 1-3.  The cited portions of the reference(s) used in the rejection of claims 1-3 teach the steps recited in the systems of claims 8-10.  Therefore, claims 8-10 are rejected under the same rationale used in the rejections of claims 1-3.
Claims 15-17 are directed toward a non-transitory computer medium that performs the steps recited in the methods of claims 1-3.  The cited portions of the reference(s) used in the rejection of claims 1-3 teach the steps recited in the non-transitory computer medium of claims 15-17.  Therefore, claims 15-17 are rejected under the same rationale used in the rejections of claims 1-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cepuran (US 2016/0321080) in view of Fuchiwaki et al. (US 2019/0072406)
Regarding claim 5, Cepuran does not expressly disclose the method of claim 1, comprising, powering off the one or more noncritical components when one or more of the second set of applications are running on a device associated with one or more occupants of the transport, which in a related art, Fuchiwaki teaches (see Fuchiwaki at [0009] where, when a navigation program on a smartphone connected to a vehicle is running, the navigation program on the head unit is not run).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Cepuran such that the navigation program in the head unit is not run, i.e. turned off, when the navigation program in a user’s device is run because this allows the user to select which navigation program to run based on his/her preferences (see Fuchiwaki [0004]).
Claim 11 is directed toward a system that performs the steps recited in the method of claim 4.  The cited portions of the reference(s) used in the rejection of claim 4 teaches the steps recited in the system of claim 11.  Therefore, claim 11 is rejected under the same rationale used in the rejection of claim 4.
Claim 18 is directed toward a non-transitory computer medium that performs the steps recited in the method of claim 4.  The cited portions of the reference(s) used in the rejection of claim 4 teaches the steps recited in the non-transitory computer medium of claim 18.  Therefore, claim 18 is rejected under the same rationale used in the rejection of claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cepuran (US 2016/0321080) in view of Chang et al. (US 2017/0171036).
Regarding claim 5, Cepuran does not expressly disclose the method of claim 1, comprising running one or more of the first set of applications by the one or more noncritical components when the one or more critical components have reached a threshold, which in a related art, Chang teaches (see Chang at fig. 1 and [0028-0029] regarding a distributed network of ECUs in a vehicle.  See also Chang at figs. 6A-6E and [0056-0061] regarding a load balancing control scheme wherein tasks in overloaded/failed ECUs/nodes can be transferred to other ECUs/nodes, including noncritical nodes such as a smart phone).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the method in Cepuran such that it incorporates the load balancing control scheme in Chang because this ensures continuity of operation without having to provide backup hardware for individual ECUs.  See Chang at [0006-0010]).
 Claim 12 is directed toward a system that performs the steps recited in the method of claim 5.  The cited portions of the reference(s) used in the rejection of claim 5 teaches the steps recited in the system of claim 12.  Therefore, claim 12 is rejected under the same rationale used in the rejection of claim 5.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cepuran (US 2016/0321080) in view of Ghannam et al. (US 2021/0078512).
Regarding claim 6, Books does not expressly disclose the method of claim 1, comprising, receiving a validation of the running of the first set of applications and the second set of applications, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server, which in a related art, Ghannam teaches (see Ghannam at the Abstract which discloses that a method that includes storing a detected event code in a first blockchain, wherein each electronic control unit (ECU) in a plurality of ECUs in a vehicle includes a first blockchain node of the first blockchain; determining a validity of each first blockchain node of the first blockchain by determining that the event code is one of (a) stored in the respective first blockchain node of the first blockchain and valid or (b) not stored in the respective first blockchain node of the first blockchain and invalid; and providing the event code and the validity of each first blockchain node of the first blockchain to a second blockchain maintained at least one second blockchain node via a network outside the vehicle.  Also, see Ghannam at [0008] which discloses determining a validity of each first blockchain node of the first blockchain by determining that the event code is one of (a) stored in the respective first blockchain node of the first blockchain and valid or (b) not stored in the respective first blockchain node of the first blockchain and invalid, and providing the event code and the validity of each first blockchain node of the first blockchain to a second blockchain maintained in at least one second blockchain node via a network outside the vehicle.  Examiner notes that the running of the first set of applications generates first event codes while the running of the second set of applications generates second event codes.  Ghannam at [0030] in conjunction with Fig. 1A discloses a vehicle 105 that includes a first blockchain network 111 formed from a plurality of first blockchain nodes 127 that maintain a first electronic ledger.  Examiner maps the vehicle 105 to the recited transport.  Ghannam at [0030] in conjunction with Fig. 1A further discloses a system 100 that includes a second blockchain network 112 formed from a plurality of second blockchain nodes 145 that maintains a second blockchain 202 for recording vehicle event and/or update data, in which a plurality of computing devices 140 store the respective second blockchain nodes 145.  Examiner maps one of the plurality of computing devices 140 to the recited server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Books to allow receiving a validation of the running of the first set of applications and the second set of applications, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server, as taught by Ghannam.  
One would have been motivated to make such a modification to determine the validity of each first blockchain node of the first blockchain upon determining that the detected event code identifies damage to the vehicle, as suggested by Ghannam at [0009] . 


Regarding claim 7, the modified Cepuran teaches the method of claim 6, comprising executing a smart contract to record the validation on a blockchain, based on the blockchain consensus (see Ghannam at [0030] which discloses a first blockchain that maintains a first electronic ledger for recording event data, sensor data, and update data, and a second blockchain that maintains a second blockchain for recording vehicle event and/or update data; also, see Ghannam at [0031] which discloses that a blockchain network may be a peer-to-peer network; also, see Ghannam at [0072] and at [0095] which discloses that blockchain nodes determine the validities via a consensus protocol.  Examiner notes that maintaining an electronic ledger is tantamount to executing a smart contract.)
Claims 13-14 are directed toward a system that performs the steps recited in the methods of claims 6-7.  The cited portions of the reference(s) used in the rejection of claims 6-7 teach the steps recited in the systems of claims 13-14.  Therefore, claims 13-14 are rejected under the same rationale used in the rejections of claims 6-7.
Claims 19-20 are directed toward a non-transitory computer medium that performs the steps recited in the methods of claims 6-7.  The cited portions of the reference(s) used in the rejection of claims 6-7 teach the steps recited in the non-transitory computer medium of claims 19-20.  Therefore, claims 19-20 are rejected under the same rationale used in the rejections of claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached between 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661